DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 11 January 2021.
Claims 19-20 are canceled by the Applicant in response to the Requirement for Restriction/Election mailed on 12 November 2020.
Claims 1-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were considered by the examiner. The Examiner notes EP 2451556 listed on the IDS from 29 April 2020 is lined through because it has not been provided by the Applicant; instead WO 2011/004069 was provided by the Applicant, however it is not listed on any IDS. 
Election/Restrictions
Applicant’s election without traverse of Claims 1-18 in the reply filed on 11 January 2021 is acknowledged. The Examiner notes the non-elected claims 19-20 have been canceled by the Applicant.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.
 
Claim Objections
Claim 4 is objected to because of the following informalities: for grammatical purposes the Examiner suggests amending the claim language to instead be, "wherein the separator cavity is fluidly connected to both the first stage and the second stage, the momentum of fluid from both stages driving the vortex."
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 8:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the fluid passage has a width of less than half of the radius of the separator cavity”, and the claim also recites “preferably less than a quarter” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 9:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Regarding Claim 15:
The claim language "wherein the vortex is in the same angular orientation than the rotor rotation orientation" renders the claim indefinite because the word "than" makes it unclear in what way the Applicant intends to further limit structure(s). As best understood, the Examiner suggests amending the claim language to instead be, "wherein the vortex is in the same angular orientation as 
Regarding Claim 17:
The claim language "the fluid connection" renders the claim indefinite because the term "fluid connection" lacks sufficient antecedent basis for the limitation in this claim. The Examiner suggest amending the claim language to instead be, "a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13, 15, and 17 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Brown et al (US 20190162063 A1), hereafter referred to as Brown.
Regarding Claim 1, Brown discloses the following:
A pump (100, the Examiner notes while the instant application is a gear pump, the claim merely requires a generic pump) comprising 
a pump body (130), 
a main cavity (cavity formed by well casing 105) having an inlet (115) and an outlet (170), 
a rotor (see [0041], "ESP Pump 130 may be a multi-stage centrifugal pump having stacked impeller and diffuser stages, and may lift fluid to surface 145. Production tubing 155 may carry pumped fluid to wellhead 170 and/or surface 145, and then into a pipeline") rotatably mounted in the main cavity (cavity formed by well casing 105) and configured to pump fluid from the inlet (115) to the outlet (170) as it rotates, 
a separator cavity (210) disposed adjacent the main cavity (cavity formed by well casing 105) and configured to sustain a vortex (see [0043]), 
a fluid passage (250) fluidly connecting the main cavity (cavity formed by well casing 105) to the separator cavity (210), 
the fluid passage (250) being configured for preserving momentum (see [0046] "Propeller 300 may therefore advantageously add axial momentum to the lighter, gas rich fluid 405 so that it may vent to casing annulus 205 without becoming entrained with the heavier gas poor fluid 400 and/or losing momentum"; thus Brown explicitly discloses the 
Regarding Claim 3, Brown discloses the following: 
The pump (100) of claim 1 
wherein the main cavity (cavity formed by well casing 105) and rotor (see [0041], "ESP Pump 130 may be a multi-stage centrifugal pump having stacked impeller and diffuser stages, and may lift fluid to surface 145. Production tubing 155 may carry pumped fluid to wellhead 170 and/or surface 145, and then into a pipeline") form a first stage (see [0041], "ESP Pump 130 may be a multi-stage centrifugal pump having stacked impeller and diffuser stages,"), further having at least a second stage (see [0002 and 0041], "ESP Pump 130 may be a multi-stage centrifugal pump having stacked impeller and diffuser stages,") concentric (Examiner note, if the multiple stages disclosed by Brown were not concentric then the pump would not fit in the well casing) to and axially offset from the first stage.
Regarding Claim 13, Brown discloses the following: 
The pump (100) of claim 1 
wherein the separator cavity (210) is parallel (as best seen in FIG. 1) to the main cavity (cavity formed by well casing 105), and axially aligned (as best seen in FIG. 1) with the main cavity (cavity formed by well casing 105).
Regarding Claim 15, Brown discloses the following: 
 The pump (100) of claim 1 

Regarding Claim 17, Brown discloses the following: 
 The pump (100) of claim 1 
wherein the fluid connection is straight between the separator cavity (210) and the main cavity (cavity formed by well casing 105).
 Allowable Subject Matter
Claims 2, 4-12, 14, and 16 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and upon overcoming any applicable indefiniteness rejection(s). 
Examiner notes regarding Claim 4, while Brown teaches multiple stages, they do not contribute to the vortex of the separator, it is the propeller 300 within the separator that generates the vortex. 
Regarding claim 16, it would not be obvious to try to modify Brown to make the angular orientation of the vortex to be in the opposite angular orientation than the rotor rotation orientation. The vortex generator (propeller) of Brown imparts an axial momentum, rather than a radial momentum, (see [0046-47]) to the fluid that pushes the gas rich fluid to the top of the separator, so that gas is no longer trapped in the rotor. Since the orientation of the axial momentum of the vortex generated by the propeller 
Claim 18 is allowable.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
A gas turbine engine comprising;

the oil scavenge system having at least one scavenge pump having;
a separator cavity disposed adjacent the main cavity, 
a fluid passage fluidly connecting the main cavity to the separator cavity, 
the fluid passage preserving momentum of fluid from the main cavity to the separator cavity to contribute to a vortex in the separator cavity.
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Brown et al (US 20190162063 A1) and ALECU et al (US 20130323104 A1).
The Examiner notes Brown is considered the closest prior art and does not teach:
Regarding claim 18, the pump in combination with a gas turbine engine. 
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar pump arrangements see Pages 1-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745